DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bury et al. (US Patent No. 7556684), in view of Vierle et al. (WO 2013/164213) and Peev et al. (US Patent No. 6767399).
Regarding claims 1-2, 4, and 5; Bury et al. teaches an admixture composition for use in cementitious compositions, comprising about 40 to about 95% by weight of a polycarboxylate dispersant [col2, line59-63] and about 5 to about 60% by weight of an additive, such as N,N,N'N'-tetra(hydroxyethyl) ethylene diamine [col12, line39-45].  Bury et al. teaches the polycarboxylate dispersants used in the present invention can be at least one of the dispersant formulas a) through j); for example, d) a dispersant obtained by copolymerizing 5 to 98% by weight of an (alkoxy)polyalkylene glycol mono (meth)acrylic ester monomer (a) represented by the following general formula (1) [col4, line50-col5, line30]:

    PNG
    media_image1.png
    462
    345
    media_image1.png
    Greyscale

The dispersant of Bury et al. reads on applicants required “polymer having carboxylic groups and a carbon chain backbone and pendant groups comprising alkylene oxides attached to the carbon chain backbone via a polyether poly(meth)acrylate linkage. 
Bury et al. fails to teach the admixture composition comprises a hydroxyl amine compound selected from N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine.  Vierle et al. teaches a cement additive composition comprising a polycarboxylate ether [p5, line19-35], and further, an alkanolamine, such as N,N,N'N'-tetra(hydroxyethyl) ethylene diamine or N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine [p8, line10-19].  Therefore, Vierle et al. teaches that N,N,N'N'-tetra(hydroxyethyl) ethylene diamine and N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine are functional equivalents for the purpose of prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Bury et al. teaches the amine compounds can suitably be used in mixtures of two or more (i.e. the composition may containing a second amine compound), including N,N,N'N'-tetra(hydroxyethyl) ethylene diamine [col12, line39-45].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Bury et al. teaches the admixture composition comprises N,N,N'N'-tetra(hydroxyethyl) ethylene diamine [col12, line39-45], however fails to teach at least one compound selected from aminoethylethanolamine, tetraethylene pentamine, pentaethylene hexamine, a high molecular weight ethyleneamine, tetra hydroxypropyl ethylenediamine and/or mixtures thereof.  Peev et al. teaches an admixture for producing cementitious compositions, the compositions comprise amino compounds such as aminoethylethanolamine and tetra(hydroxyethyl) ethylene diamine [col2, line42-67].  Therefore, Peev et al. teaches that aminoethylethanolamine and tetra(hydroxyethyl) ethylene diamine are functional equivalents for the purpose of functioning as an additive for improving the compressive strength of cementitious compositions of hydraulic cement mixes such as Portland cement concretes.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Regarding claim 7; Bury et al. teaches the composition may further comprise additives such as air-entraining agents, pigments, and a shrinkage reducing admixture [col14, line21-32].
Regarding claim 8; Bury et al. teaches the composition further comprises water (i.e. aqueous solvent) [Table 1].
Regarding claims 17; Bury et al. teaches at least one of a dispersant formulas a) though j); thus Bury et al. teaches a combination of more than one polycarboxylate dispersants can be employed in the present invention.  In addition to the polycarboxylate dispersant d), as set forth above, Bury et al. teaches another example of the polycarboxylate dispersant is a copolymer of oxyalkyleneglycol-alkenyl ethers and unsaturated mono and/or dicarboxylic acids, comprising: 
i) 0 to 90 mol% of at least one component of the formula 3a or 3b: 

    PNG
    media_image2.png
    487
    402
    media_image2.png
    Greyscale

ii) 1 to 89 mol% of components of the general formula 4: 

    PNG
    media_image3.png
    253
    398
    media_image3.png
    Greyscale
 [col8, line9-67].


a is a monovalent metal atom (e.g. sodium), X is OMa (M-a is a monovalent metal atom (e.g. sodium)), R3 is a hydrogen, p is 1, m is 2, n is from 1 to 100, and R1 is hydrogen; the dispersant of Bury et al. reads on applicants claimed Formula (III). 
It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767